DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 28-39, 41-53, and 55 were pending and were rejected in the previous office action. Claims 28, 38, 42, and 52 were amended. Claims 28-39, 41-53, and 55 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5.9/2022 and the RCE filed 5/25/2022 have been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10227194, filed on 8/21/2002.



Response to Arguments
35 USC § 103:
Applicant’s arguments with respect to the § 103 rejections of claims 28-39, 41-53, and 55 regarding the motivation to modify/combine DeLorme with Miller (pg. 8 of remarks filed 5/9/2022) and the further arguments that Miller does not teach non-financial data to enable processing of the transaction (pg. 9 of remarks) have been fully considered but they are not persuasive. Applicant argues that the basis for modifying DeLorme based on Miller is a mere conclusory statement. However, the examiner respectfully disagrees. Both DeLorme and Miller are in similar fields of endeavor in that they relate to booking and reservation systems carried out on computer systems. Furthermore, while DeLorme discusses payment options relating to the TRIPS output (DeLorme: Col. 8: 49-54) DeLorme does not explicitly teach following receiving a selection, and mediating transactions by transmitting a non-financial identification used for identifying financial data for the user to facilitate processing of an electronic payment. However, Miller cures the deficiencies of DeLorme in that it teaches: wherein, following selection of at least one of the plurality of choices by the user, the server performs semantic analysis of the selection and mediates at least one transaction between the user and a product or service provider based on the semantic analysis (Miller: ¶ 0252 showing “If the user selects the "Buy Tickets" button 1028 (FIG. 23) in state 2926 (FIG. 29), the central site 16 may determine if the selected seat is available for purchase in state 3002…the user may be prompted for payment information in state 3006”), which includes transmitting user-specific identifier data other than financial data for the user over at least one network such that the transmitted user-specific identifier data enables processing of at least one electronic payment (Miller: ¶ 0252 showing “Payment information may include user information, such as user name, phone number, address, email address, etc., and account information, such as credit/debit card number, expiration date, and payment zip code. The user may enter the payment information in state 3008, which is processed in state 3010… If the transaction is approved by the payment processor 28…”; as per Fig. 1, this would include the central site, i.e. central server, transmitting the user-specific identifier data to the payment processor 28). As DeLorme already discussed processing payments for booking/travel reservations, and Miller relates to the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the receipt of a user-identifier that is used to process a transaction via communication with a payment processor of Miller in the booking system of DeLorme, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Applicant further argues that Miller’s use of user name, phone number, address, or email address (which is not specifically “financial data” such as a credit card number, bank account number, etc.) to process an electronic payment indicates that the identifier data is not “user-specific identifier data other than financial data” because it is used for the payment (pg. 9 of remarks) - the examiner respectfully disagrees. Applicant’s own claims specify that the user-specific identifier data is used for processing of at least one electronic payment, which is analogous to the use of a user name, phone number, address, or email address in processing an electronic payment in Miller (Miller: ¶ 0252 and Fig. 1). Therefore, the examiner maintains that the teachings of Miller are consistent with the argued limitation in the claims. 
Applicant’s remaining arguments with respect to the § 103 rejections of claims 28-39, 41-53, and 55 (pgs. 7-9 of remarks filed 05/09/2022) have been considered but they are moot as they do not apply to the current grounds of rejection applied below in response to applicant’s amendments and remarks. 
Please see the updated § 103 rejections of claims 28-39, 41-53, and 55 above in response to the amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a communication dialogue including a plurality of communication messages output on the user’s mobile device, wherein the communication dialogue also enables the user to enter information into the logistics system…” in claim 28 and the equivalent language in claim 42 – which appears to be described in the specification at pg. 7 
The interpretation similarly applies to all respective dependent claims which also recite the “communication dialogue”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-38, 41-52, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over US 5948040 A to DeLorme et al. (DeLorme) in view of US 20020119793 A1 to Hronek et al. (Hronek), and further in view of US 20020082879 A1 to Miller et al. (Miller).

Claim 28: DeLorme teaches:
A logistics system (DeLorme: Abstract) comprising: 
a server that receives and sends logistics information (DeLorme: Col 30: 58 – Col. 31: 51 showing TRIPS system and interfaces that receives and sends logistics/travel information between both retail users and travel providers; as per Col. 14: 43-53, Col. 73: 64 – Col. 75: 32 showing communications between remote user and central TRIPS system, i.e. server; also note applications specification at the top of pg. 7 describes servers as “network servers such as the Internet or a private Intranet”), 
wherein the logistics information includes information sent from one or more service providers to the server (DeLorme: Col 31: 42-51 showing input of travel information and services from third-party providers), 
information sent from a user's mobile device to the server (DeLorme: Col 73: 18 – Col 74: 29 showing user’s mobile device is used to transmit information to the central trips system for requesting information or requesting services/reservation), 
information sent from the server to the one or more service providers (DeLorme: Col 16: 5-9 showing transmission and output of user reservation requests, purchases, changes, payments, etc. to the third-party providers) and 
information sent from the server to the user's mobile device (DeLorme: Col 73: 18 – Col 74: 29 showing the central trips system returns information to the user’s mobile device); 
a communication dialogue including a plurality of communication messages output on the user's mobile device, wherein the communication dialogue also enables the user to enter information into the logistics system such that the server receives logistics information from the user (DeLorme: Col 71: 61 – Col 72: 19 and Col 73: 1-29 showing trips WCUs “wireless communication units” are enabled to facilitate two way communications of standard trips data packets; also see Col 73: 63 – Col 74: 29 showing dialogue on “WCU” or mobile device enabling user to enter information), 
wherein the server analyzes received logistics information to generate logistics information for sending to the communication dialogue on the user's mobile device (DeLorme: Col 77: 24-59 showing trips provider system, i.e. the server, receives a request including travel direction, location, speed, etc. and generates information about restaurants or hotels, for example) and the one or more service providers (DeLorme: Col 12: 6-10 showing “TRIPS output also includes the online transmission of the user’s reservation requests, ticket purchases, changes, credit/payment arrangements, and so forth, directly to third-party providers participating in TRIPS”; also see Col 16: 5-, Col 33: 53 – Col 34: 4), 

With respect to the limitation: 
wherein logistics information received at the user's mobile device supports decision making by the user by presenting the user with a plurality of possible choices for inputting alphanumeric information to indicate the user’s selection using the dialogue in response to logistics information received from the server at the user's mobile device, wherein the plurality of choices are output to the user to select from, 
DeLorme teaches wherein logistics information received at the user's mobile device (DeLorme: at least Col 75: 33 – Col 76: 46 showing analysis of information received at the user’s mobile phone for displaying travel options or POIs and providing available options to the user) supports decision making by the user by presenting the user with a plurality of possible choices for inputting information using the dialogue in response to logistics information received from the server at the user's mobile device, wherein the plurality of choices are output to the user to select from (DeLorme: at least Col 73: 1 – Col 74: 29, and Col 75: 33 – Col 76: 46 showing the user’s “WCU” which may be a smart cellular phone, receives and provides options to the user with input choices in response to logistics information obtained or monitored by the TRIPS system, i.e. server, from the user’s smart cellular phone) – but DeLorme is merely silent regarding whether the presentation of choices as options for inputting information is provided as alphanumeric information to indicate the user’s selection. 
However, Hronek teaches that a display of a menu may comprise alphanumeric selection options to indicate the user’s selection (Hronek: Figs. 3A-3C and Figs. 4A-4C, as described in ¶ 0057-0067; also see ¶ 0038-0041). Therefore, the limitation above is rendered obvious by the combined teachings of DeLorme (which teaches presenting the user with selectable options that are output to the user via a display) and Hronek (which teaches a mechanism of displaying menu options selectable via the user input of the corresponding number key). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of a menu comprising alphanumeric selection options to indicate the user’s selection of Hronek in the booking system of DeLorme with a reasonable expectation of success of arriving at the claimed invention, with the motivation to “allow service providers to offer their subscribers personalized messaging menus with multiple options for quick and easy access to Web-based content” (Hronek: Abstract).  

With respect to the following limitations, while DeLorme discusses presenting options to a user via their mobile device as seen above, and DeLorme discusses payment options relating to the TRIPS output (DeLorme: Col. 8: 49-54 showing “TRIPS software permits the user to compare and “shop’ for ticket/reservation prices by incorporating a transaction subsystem to handle inquiries, offers, bids comparisons, options and proposals to buy and sell, commitments and cancellations, billing, credit account validation, debit transfers, and “cyber-money’ transfers”) DeLorme/Hronek do not explicitly teach following receiving a selection, mediating transactions by transmitting a non-financial identification used for identifying financial data for the user to facilitate processing of an electronic payment. However, Miller teaches: 
wherein, following selection of at least one of the plurality of choices by the user, the server performs semantic analysis of the selection and mediates at least one transaction between the user and a product or service provider based on the semantic analysis (Miller: ¶ 0252 showing “If the user selects the "Buy Tickets" button 1028 (FIG. 23) in state 2926 (FIG. 29), the central site 16 may determine if the selected seat is available for purchase in state 3002…the user may be prompted for payment information in state 3006”), which includes transmitting user-specific identifier data other than financial data for the user over at least one network such that the transmitted user-specific identifier data enables processing of at least one electronic payment (Miller: ¶ 0252 showing “Payment information may include user information, such as user name, phone number, address, email address, etc., and account information, such as credit/debit card number, expiration date, and payment zip code. The user may enter the payment information in state 3008, which is processed in state 3010… If the transaction is approved by the payment processor 28…”; as per Fig. 1, this would include the central site, i.e. central server, transmitting the user-specific identifier data to the payment processor 28)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the receipt of a user-identifier that is used to process a transaction via communication with a payment processor of Miller in the booking system of DeLorme/Hronek, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 29: DeLorme/Hronek/Miller teach claim 28. DeLorme further teaches: 
wherein the dialogue includes possible choices for inputting logistics information set in advance (DeLorme: Col 73: 18 – Col 74: 62 showing when the user in engaged in dialog with the TRIPS system through the WCU, the user’s device ID can locate the user’s profile in the TRIPS system and retrieve set in advance travel plans, stored information about the user’s identity and preferences, etc.)

Claim 30: DeLorme/Hronek/Miller teach claim 28. DeLorme further teaches: 
wherein the logistics information pertains to coordination of delivery of a service to the user by the at least one service provider (DeLorme: see at least Col 21: 40-57 showing the service being reserved or scheduled by the user could include goods or services provided by “hotels, banks, campgrounds, retail Stores, hairdressers, gas Stations, restaurants, taxis, Video rental shops, tour guides, public Safety, or health facilities”)

Claim 31: DeLorme/Hronek/Miller teach claim 28. DeLorme further teaches: 
wherein the logistics information pertains to coordination of delivery of a product to the user by the at least one service provider (DeLorme: see at least Col 21: 40-57 showing the service being reserved or scheduled by the user could include goods or services provided by “hotels, banks, campgrounds, retail Stores, hairdressers, gas Stations, restaurants, taxis, Video rental shops, tour guides, public Safety, or health facilities”)

Claim 32: DeLorme/Hronek/Miller teach claim 28. DeLorme further teaches: 
wherein the dialogue is based on the user's usage history information (DeLorme: Col 73: 18 – Col 74: 62 showing when the user in engaged in dialog with the TRIPS system through the WCU, the user’s device ID can locate the user’s profile in the TRIPS system and retrieve set in advance travel plans, stored information about the user’s identity and preferences, etc.; also see Col 52: 23 – Col 53: 44, Col 72: 20-61 as well)

Claim 33: DeLorme/Hronek/Miller teach claim 28. DeLorme further teaches: 
wherein the generation of the logistics information by the server is based on profile information of the user (DeLorme: Col 74: 45 – Col 75: 32 showing generation of the logistics information by retrieving stored profile information associated with the particular user)

Claim 34: DeLorme/Hronek/Miller teach claim 28. DeLorme further teaches: 
wherein the user profile information is stored in the server (DeLorme: Col 74: 30-62 showing user profile information stored in the TRIPS system, i.e. server)

Claim 35: DeLorme/Hronek/Miller teach claim 28. DeLorme further teaches: 
wherein content of messages in the communication dialogue is based on the user's location (DeLorme: Col 75: 6 – Col 76: 28 showing the dialogue and options presented to the user are based on the user’s GPS location)

Claim 36: DeLorme/Hronek/Miller teach claim 28. DeLorme further teaches: 
wherein the logistics information relates to an appointment for the user (DeLorme: Col 52: 44-55; also see Col 52: 34-42 “The TRIPS invention as outlined in FIG. 6 facilitates typical travel planning tasks involved in previewing, picking, and/or deleting various EOIs, appointments, events or dates/times within one's evolving itinerary, or travel schedule.”)

Claim 37: DeLorme/Hronek/Miller teach claim 28. DeLorme further teaches: 
wherein the logistics information is exchanged between the user's mobile device and the server via text messaging, Short Message Service, Multimedia Message Service, electronic-mail, Internet mail, voice mail, Web browser, telephony application, call center, video conference, Personal Information Manager, Personal Data Assistant or smart card (DeLorme: Col 75: 6-45 showing information exchanged via mobile phone application or that the WCU could also be a PDA device)

Claim 38: DeLorme/Hronek/Miller teach claim 28. With respect to the limitation: 
wherein the dialogue includes message content generated by an expert system that supports decision making by the user by presenting the user with possible choices for inputting alphanumeric information in indicate the user’s selection using the dialogue in response to logistics information received from the server at the user's mobile device 
DeLorme teaches wherein the dialogue includes message content generated by an expert system that supports decision making by the user by presenting the user with possible choices for inputting information to indicate the user’s selection using the dialogue in response to logistics information received from the server at the user's mobile device (DeLorme: at least Col 73: 1 – Col 74: 29, and Col 75: 33 – Col 76: 46 showing the user’s “WCU” which may be a smart cellular phone, receives and provides options to the user with input choices in response to logistics information obtained or monitored by the TRIPS system, i.e. server, from the user’s smart cellular phone) – but merely fails to explicitly teach that the possible choices presented include choices for inputting alphanumeric information to indicate the user’s selection. However, 
However, Hronek teaches that a display of a menu may comprise alphanumeric selection options to indicate the user’s selection (Hronek: Figs. 3A-3C and Figs. 4A-4C, as described in ¶ 0057-0067; also see ¶ 0038-0041). Therefore, the limitation above is rendered obvious by the combined teachings of DeLorme (which teaches presenting the user with selectable options that are output to the user via a display) and Hronek (which teaches a mechanism of displaying menu options selectable via the user input of the corresponding number key). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the display of a menu comprising alphanumeric selection options to indicate the user’s selection of Hronek in the booking system of DeLorme/Hronek/Miller for the same reasons described in claim 28 above. 

Claim 41: DeLorme/Hronek/Miller teach claim 28. With respect to the following limitation, while DeLorme discusses stored billing information (DeLorme: Col 74: 53-62), DeLorme/Hronek do not explicitly teach choices presented to the user to authorize the transaction where payment is provided in exchange for a product/service. However, Miller teaches: 
wherein the possible choices presented to the user are selectable by the user to authorize the transaction in which payment is provided to the product or service provider in exchange for a product or service (Miller: ¶ 0236-0239 and ¶ 0252 showing choices selectable by user, one of which results in purchasing and providing payment for the reserved/selected ticket)
It would have been obvious to one of ordinary skill in the art at the time the invention to include the selectable choice for authenticating transactions on a device as taught by Miller in the system of DeLorme/Hronek/Miller for the same reasons described in claim 28 above. 

Claim 42: See the relevant rejection of claim 28 above. 
Claim 43: See the relevant rejection of claim 29 above. 
Claim 44: See the relevant rejection of claim 30 above. 
Claim 45: See the relevant rejection of claim 31 above. 
Claim 46: See the relevant rejection of claim 32 above. 
Claim 47: See the relevant rejection of claim 33 above. 
Claim 48: See the relevant rejection of claim 34 above. 
Claim 49: See the relevant rejection of claim 35 above. 
Claim 50: See the relevant rejection of claim 36 above. 
Claim 51: See the relevant rejection of claim 37 above. 
Claim 52: See the relevant rejection of claim 38 above.
Claim 55: See the relevant rejection of claim 41. 

Claims 39 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over US 5948040 A to DeLorme et al. (DeLorme) in view of US 20020119793 A1 to Hronek et al. (Hronek), further in view of US 20020082879 A1 to Miller et al. (Miller), and even further in view of EP 1136961 A1 to Calvo et al. (Calvo). 

Claim 39: DeLorme/Hronek/Miller teach claim 28. With respect to the following limitation, while DeLorme discusses stored billing information (DeLorme: Col 74: 53-62), DeLorme/Hronek/Miller do not explicitly teach mediating payment transactions authenticated via the user’s mobile phone. However, Calvo teaches: 
wherein the server mediates a plurality of transactions for the user authenticated via the user's mobile device, each transaction involving a respective electronic payment (Calvo: ¶ 0019, ¶ 0042-0045, ¶ 0153, ¶ 0157; also generally see ¶ 0143-0153 as above showing server can mediate a plurality of transactions for the user)
It would have been obvious to one of ordinary skill in the art at the time the invention to include the mobile phone authenticated transactions processed by the server as taught by Calvo in the system of DeLorme/Hronek/Miller with a reasonable expectation of success of arriving at the claimed invention, with the motivation that it “allows the use of any mobile telephone as a means of payment… purchases by Internet of goods as well as…purchases and reservations in advance” and “permits payment to be made from any type of digital mobile telephone…without the mobile telephone having to be modified which permits any user who has a mobile telephone to hire the group of payment functions and services; and all of this without the use of credit cards” (Calvo: ¶ 0019-0020). 

Claim 53: See the relevant rejection of claim 39. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER A MOLNAR/Examiner, Art Unit 3628                        

/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628